Citation Nr: 1016890	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-25 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent disabling for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1975, with additional reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 Regional Office (RO) 
in Muskogee, Oklahoma rating decision, which granted the 
Veteran's claims for service connection for bilateral hearing 
loss and bilateral tinnitus, and assigned a 0 percent and 10 
percent disability rating, respectively.

The Board notes the Veteran requested a hearing in his August 
2008 substantive appeal, but withdrew the hearing request 
later in August 2008 and asked that the matter be sent 
directly to the Board for review.


FINDINGS OF FACT

1.  Audiometric examinations correspond to a level I hearing 
loss for the right ear and a level II hearing loss for the 
left ear.

2.  The Veteran's recurrent tinnitus is perceived 
bilaterally. 
 
3.  The 10 percent rating currently in effect is the maximum 
schedular rating for service-connected tinnitus.

4.  The Veteran's hearing loss and tinnitus disabilities do 
not present an exceptional or unusual disability picture.




CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.1, 4.85, Diagnostic Code (DC) 
6100, 4.86 (2009).

2.  The claim for an initial compensable rating in excess of 
10 percent for bilateral tinnitus is without legal merit.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 4.1, 4.87, DC 6260 (2009).

3.  Application of the extraschedular rating provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)
 
With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

In this case, the claims are "downstream" issues in that 
they arose from the initial grant of service connection.  
Prior to the rating decision granting service connection, the 
RO issued a notice letter in December 2007 that fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 
187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  This letter informed him that additional information 
or evidence was needed to support his claims, and asked him 
to send the information or evidence to VA.  See Pelegrini II, 
at 120-121.  

The December 2007 letter explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  The claims file does not indicate that the Veteran 
has sought treatment from the VA for his hearing problems.  
Private medical records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in 
January 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's hearing loss or tinnitus since he was last 
examined.  The Veteran has not reported receiving any recent 
treatment specifically for these conditions other than the 
receipt of bilateral hearing aids, and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  Indeed, lay statements 
from the Veteran's co-workers, as discussed below, suggest 
that the Veteran's hearing has improved since the last 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The 2008 VA examination report is thorough 
and supported by VA outpatient treatment records.  There is 
no rule as to how current an examination must be, and the 
Board concludes the examination in this case is adequate upon 
which to base a decision in that it was performed by a 
neutral, skilled provider who accurately recited the 
Veteran's history and the examiner's resulting report 
provides the data required to appropriately rate the 
Veteran's disorders.  The examiner specifically noted his 
qualifications as a Doctor of Audiology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

In that regard, the Board observes that in Martinak v. 
Nicholson, 21 Vet. App. 447 (2007), the Court, noted that VA 
had revised its hearing examination worksheets to include the 
effect of the Veteran's hearing loss disability on 
occupational functioning and daily activities.  See Revised 
Disability Examination Worksheets, Fast Letter 07-10 (Dep't 
of Veterans Affairs Veterans Apr. 24, 2007); see also 38 
C.F.R. § 4.10 (2009).  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
deficient, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination.  Neither 
the Veteran nor his accredited representative has asserted 
that there is any deficiency in his January 2008 VA 
examination.  Furthermore, the Board notes that the January 
2008 VA examination report discussed the Veteran's claim that 
his current symptoms were recurrent bilateral tinnitus and 
difficulty understanding speech without the use of hearing 
aids.  Thus, as contemplated by Martinak and directed by 
38 C.F.R. § 4.10, the January 2008 examiner discussed the 
functional effects of the Veteran's hearing problems in the 
examination report.  Moreover, the Veteran in multiple 
statements, as well as the lay statements of his ex-wife, 
employer, and former and current co-workers, has extensively 
discussed the functional effects caused by his hearing 
problems.  Therefore, the Board finds a remand for a VA 
examination to further document the functional effects of the 
Veteran's hearing problems would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the Veteran are 
to be avoided).  Consequently, the Veteran's claims are ripe 
for appellate disposition.

Moreover, with respect to the Veteran's claim for an 
increased initial rating for bilateral tinnitus, the U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a claim if 
resolution of that claim is based on statutory 
interpretation, rather than consideration of factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001). 
 
In the instant case for an increased initial rating for 
bilateral tinnitus, the facts are not in dispute.  Resolution 
of the Veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus. 
 
Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating this claim, 
any VCAA notice or assistance deficiencies are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim). 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Hearing Loss

The Veteran alleges that the RO erroneously failed to assign 
him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for 
defective hearing are based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, along with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1000, 2000, 3000 and 4000 cycles per 
second.  38 C.F.R. § 4.85.  To evaluate the degree of 
disability for service-connected bilateral hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  Id.  Where 
there is an exceptional pattern of hearing impairment, a 
rating based on pure tone thresholds alone may be assigned.  
38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

It is noteworthy at the outset that hearing loss disability 
is rated based on audiometry specified by regulation.  
Inasmuch as any private audiometry test is not in accordance 
with the regulatory specifications, it may not serve as the 
basis for the rating assigned.

The Veteran underwent a VA examination in January 2008.  The 
Veteran also underwent private audiological examination in 
December 2007, which is currently of record.  The private 
examination, however, does not meet regulatory specifications 
and, therefore, may not be considered.  Specifically, the 
summary reports of examination for organic hearing loss do 
not provide a specific breakdown of pure tone thresholds 
except in graphical format, which the Board is not competent 
to interpret.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may interpret 
graphical representations of audiometric data).  The Board 
also notes that the private audiological examination provided 
a pure tone average at three frequencies, rather than at four 
frequencies (1000, 2000, 3000, and 4000 Hertz) as required by 
38 C.F.R. § 4.85.  The examination did not contain any 
narrative analysis or discussion of the significance of the 
graphical data or other means of indicating to the Board the 
findings of the examination.  

Furthermore, the private audiological examination did not 
list speech recognition scores as required pursuant to 38 
C.F.R. § 4.85 or did not indicate the specific controlled 
speech discrimination test used for the examination.  
Specifically, it is unclear whether the speech discrimination 
test was performed using the Maryland CNC test, as required 
pursuant to 38 C.F.R. § 4.85.  The word list requirement in 
the regulation is very specific and differs from other word 
lists used to test hearing impairment.  In this instance, it 
is unclear from the private report what test was used.  Thus, 
the Board is unable to use the private audiological 
examination.

Finally, the above notwithstanding, the Board observes that 
even using the pure tone averages and word recognition scores 
noted in the December 2007 examination the Veteran's observed 
hearing loss would not result in a compensable rating.  
Indeed, the pure tone averages and word recognition scores 
noted in the December 2007 report were less severe than those 
observed in the January 2008 examination discussed below.

The results of the January 2008 VA audiological test are as 
follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
60
60
65
LEFT
30
50
70
60
70

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent for each ear.  The 
average of the pure tones between 1000-4000 Hz was 56 for the 
right ear and 63 for the left.  Using Table VI in 38 C.F.R. § 
4.85, the Veteran received a numeric designation of I for the 
right ear and II for the left ear.  Such a degree of hearing 
loss warrants only a noncompensable evaluation under Table 
VII.  The Board notes that it also considered the alternative 
rating scheme for exceptional patterns of hearing impairment 
and found it inapplicable here.  See 38 C.F.R. § 4.86 (a) & 
(b).

The Board has considered the lay statements provided by the 
Veteran by his ex-wife, employer, and current and former co-
workers.  As was indicated above, rating a hearing loss 
disability involves the mechanical application of rating 
criteria to the results of specified audiometric studies.  
Here, there is no evidence of a change in the Veteran's 
hearing since the January 2008 examination and, therefore, 
nothing to suggest that an additional VA examination would be 
beneficial.  The probative medical evidence does not show the 
Veteran's hearing loss has ever reached a compensable level 
at any point since service connection was granted.  Staged 
ratings, therefore, are inapplicable here.  See Fenderson, 
supra.  Considering the results of the VA examination, 
entitlement to a compensable rating is denied.

Tinnitus

As noted above, a February 2008 rating decision granted the 
Veteran service connection for bilateral tinnitus and 
assigned a 10 percent rating.  The Veteran claims that the 10 
percent rating does not accurately depict the current level 
of his disability.    

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
 
Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 
4.85-4.87 (2002)).  The regulation was again revised in May 
2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 
(2003). 
 
The June 13, 2003 revision was undertaken, in part, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for recurrent tinnitus pursuant to DC 
6260, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2009). 
 
In this case, the Veteran filed his claim in November 2007, 
which was after the June 2003 change that clarified that only 
a single 10 percent evaluation is assigned for recurrent 
tinnitus pursuant to DC 6260, whether the sound is perceived 
as being in one ear, both ears, or in the head.  Therefore, 
no more than a single 10 percent rating is permissible for 
the Veteran's tinnitus.  See also Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing 
interpretation of pre-June 13, 2003 DC 6260 as authorizing 
only a single 10 percent rating for tinnitus, whether 
perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 
precludes separate 10 percent schedular ratings for bilateral 
tinnitus.  As such, the Veteran's claim for a compensable 
evaluation greater than 10 percent for his service-connected 
tinnitus must be denied. 

As the disposition of this claim is based on interpretation 
of the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected hearing loss or tinnitus is inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's hearing loss and tinnitus disabilities with 
the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized since service for his hearing loss or 
tinnitus.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disabilities.  
The Board acknowledges the Veteran, his employer, and current 
and former co-workers reported difficulty hearing at work, 
which adversely affected the Veteran's efficiency and 
potential for advancement.  While the Board sympathizes with 
the Veteran's hearing problems, difficulty hearing others in 
person or over walkie-talkie are the sort of problems 
ordinarily associated with a hearing loss disability and 
already anticipated by the rating schedule.  The necessity of 
having a customer or co-worker periodically repeat a 
statement does not denote a marked interference with 
employment.  In addition, the Board notes that the record 
indicates the Veteran was employed for over a decade with a 
telephone company and is now employed at a tennis club.  
While his hearing problems may have affected his ability to 
take on greater duties and advance within the organizations, 
the evidence fails to show that the Veteran's hearing 
problems prevented him from performing the duties of the 
position for which he was hired.  Moreover, several of the 
letters from current co-workers note that the Veteran's 
hearing problems have been in large part ameliorated by the 
use of hearing aids.  Thus, any question of his hearing 
affecting future advancement at the tennis club appears moot.    

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board observes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for TDIU is part of an 
increased rating claim when such claim is raised by the 
record.  However, in this case, the Board observes that a 
claim for TDIU has not been raised by the records.  The 
Veteran has not alleged that he unemployable as a result of 
his hearing loss or tinnitus.  On the contrary, the record 
reflects that he has been able to maintain employment at a 
tennis club during the course of the appeal.  








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss, to include consideration of an 
extraschedular evaluation, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
disabling for bilateral tinnitus, to include consideration of 
an extraschedular evaluation, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


